DETAILED ACTION
In response to the Preliminary Amendments filed on June 22, 2020, claims 1-26 are cancelled and claims 27-52 are newly added. Currently, claims 27-52 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that only the abstract of some of the references listed in the information disclosure statement (IDS) submitted on January 13, 2022. However, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, where the provided documents have been considered. Moreover, it is noted that no English translation of CN 102512725 A, CN 202223648 U, CN 104874036 A, CN 101607102 A, and CN 101032431 A were provided. However, the descriptions for these publications in the provided English translation of the Office Action issued for Chinese Patent Application No. 201880087387.5 are considered to be a concise explanation of the relevance for the respective publications. Therefore, if applicant intended for the full copy of the foreign documents to be considered, an English translation for each of these foreign documents would be required for consideration.


Claim Objections
Claims 27-52 are objected to because of the following informalities:  
Claim 27: the recitations of “a source of medical fluid” (line 3), “supply medical fluid” (line 9), and “a medical fluid in the infusion line” (lines 11-12) should be recited as --a source of a medical fluid--, --supply the medical fluid-- and --the medical fluid in the infusion line--, respectively, to avoid any confusion of antecedent basis for these recitations.
Claim 47: the recitations of “a source of medical fluid” (line 2) and “pressure variations of medical fluid in the infusion line” (lines 6-7) should be recited as --a source of a medical fluid-- and --pressure variations of the medical fluid in the infusion line--, respectively, to avoid any confusion of antecedent basis for these recitations.
Claims 28 and  48: the recitation of “through resistance element” on line 3 should be recited as --through the resistance element-- to avoid any confusion.
Claims 28-46 and 48-52 are also objected to for incorporating the above informalities through their respective claim dependencies. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to receive the pressure signal and to determine a patient signal indicative of a vital signal of the patient based on the pressure signal” (lines 13-14 of claim 1), “a compliance element configured to attenuate pressure variations of medical fluid the infusion line” (lines 16-17 of claim 1); “a resistance element configured to reflect pressure waves moving along the infusion line” (line 18 of claim 1); “an attachment element… being configured to fluidly couple the infusion line with the container of medical fluid” (claim 36), and “an attachment element…being configured to connect to a source of medical fluid comprising a container [and] being configured to fluidly couple the infusion line with the container of medical fluid”. The recitations of “unit” and “element” are generic placeholders coupled with the respective functions of “control…configured to receive the pressure signal and to determine a patient signal indicative of a vital signal of the patient based on the pressure signal”, “configured to attenuate pressure variations of medical fluid the infusion line”, “configured to reflect pressure waves moving along the infusion line”, “attachment…being configured to fluidly couple the fluid line with the container of medical fluid”, and “attachment…being configured to connect to a source of medical fluid comprising a container [and] being configured to fluidly couple the infusion line with the container of medical fluid” It is noted that the recitation of “control”, “compliance”, “resistance”, and “attachment” are not considered sufficient structure for performing the functions of the respective elements.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
 “a compliance element configured to attenuate pressure variations of medical fluid the infusion line” as drip chamber (instant [0152], [0168]); and 
“a resistance element configured to reflect pressure waves moving along the infusion line” as a cannula/needle 16G to 27G (instant [0152], [0168]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, claim limitation “a control unit configured to receive the pressure signal and to determine a patient signal indicative of a vital signal of the patient based on the pressure signal” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, see above for details. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the instant disclosure does not appear to provide any association between the structure and the function but simply recites of a control unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As best understood for the purpose of continuous examination, the limitation is interpreted as referring to as any controlling mechanism unit for controlling that is configured to receive the pressure signal and to determine a patient signal indicative of a vital signal of the patient based on the pressure signal.
Regarding claims 28 and 48, the recitation of “the resistance element includes a flow restrictor…element” is confusing because it is unclear if the claim is further limiting that the resistance element being a flow restrictor or if the recitation is requiring that the resistance element being a needle that includes a flow restrictor? However, as best understood from the instant disclosure for the purpose of continuous examination, the disclosed cannula or needle does not have a flow restrictor but instead have different diameters of the cannula or needle from 16G-27G, see above for additional interpretation details. Appropriate clarification is required with appropriate citation of the instant disclosure to avoid any issues of new matter.
Regarding claim 31, the recitation of “the hollow body” lack antecedent basis because this is the first recitation of a hollow body in the claim. It is noted that the resistant element comprising a hollow body is required in claim 30 not claim 27 to which claim 31 depends from. Appropriate clarification is required. However, as best understood for the purpose of continuous examination, the recitation is interpreted as requiring that the resistance element comprises a slender hollow body as required by the claim.
Regarding claim 36, claim limitation “an attachment element…being configured to fluidly couple the infusion line with the container of medical fluid” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, see above for details. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the instant disclosure does not appear to provide any association between the structure and the function but only provide structure for connecting infusion line an auxiliary line with main line via a luer connector (pg. 23, lines 27-28). It is unclear from the instant disclosure whether this connector is also used for fluidly coupling the infusion line with the container of medical fluid as required by the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As best understood for the purpose of continuous examination, the limitation is interpreted as referring to as any structure connecting the fluid line to the source of medical fluid.
Regarding claim 49, the recitation of “connected to a main infusion line” in lines 5-6 is confusing because it is unclear whether this recitation of “a main infusion line” is referring to the same infusion line as recited earlier in line 5 or requiring another different main infusion line. However, as best understood for the purpose of continuous examination, the recitation is interpreted as referring to the same main infusion line and is thus suggested to be recited as --connected to the main infusion line--. If applicant intends to require another different main infusion line, appropriate clarification and citation of support is required to clarify the confusion and avoid any issues of new matter.
Regarding claim 51, claim limitation “an attachment element...being configured to connect to a source of medical fluid comprising a container, the attachment element being configured to fluidly couple the infusion line with the container of medical fluid” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, see above for details. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the instant disclosure does not appear to provide any association between the structure and the function but only provide structure for connecting infusion line an auxiliary line with main line via a luer connector (pg. 23, lines 27-28). It is unclear from the instant disclosure whether this connector is also used for fluidly coupling the infusion line with the container of medical fluid as required by the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As best understood for the purpose of continuous examination, the limitation is interpreted as referring to as any structure connecting the fluid line to the source of medical fluid.
Regarding claim 52, the recitations of “the sensor” and “the pressure signal” lack antecedent basis because these are the first recitations of the respective limitations in the claim. It is noted that a sensor is required in claim 49 wherein claim 49 further requires that the sensor configured to emit a signal indicative of a pressure of the medical fluid line but claims 47-52 do not require a pressure signal. However, as best understood for the purpose of continuous examination, the claim is interpreted to be dependent on claim 49 to provide antecedent basis for the sensor and wherein the pressure signal is interpreted as referring to “the signal indicative of pressure of the medical fluid in the infusion line” of claim 49. If applicant intends to require a different scope, appropriate clarification and citation of support is required to clarify the confusion and avoid any issues of new matter.
Claims 28-46 and 48-52 are also rejected for incorporating the above confusion through their respective claim dependencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 47, 48, and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (US Pub. No. 2014/0276510 A1). It is noted that US Pat. No. 9,511,195 B2 provides clearer figures.
Claim 47. Nesbitt discloses an infusion line for medical fluid, the infusion line comprising: 
a first end (i.e., end being spiked to the bag) configured to connect to a source of medical fluid ([0093]); 
an opposite second end (i.e., distalmost tip of needle 117) configured to deliver the medical fluid towards a patient access ([0064]; i.e., since needle 117 delivers medical fluid toward the treatment site interpreted as the patient access), the infusion line defining a medical fluid path developing from the first end of the infusion line to the patient access ([0063]-[0064]); 
a compliance element (104) configured to attenuate pressure variations of medical fluid in the infusion line (i.e., structure disclosed as a compliance element, see above for details); and 
a resistance element (117) configured to reflect pressure waves moving along the infusion line (i.e., structure disclosed as a resistance element, see above for details); 
wherein based on a direction of fluid flow of the medical fluid through the infusion line from the first end towards the second end, the resistance element is arranged downstream from the compliance element and upstream the second end (i.e., most of needle 117 is positioned upstream from its distalmost tip).
Claim 48. Rose discloses the infusion line of claim 47, wherein: the resistance element includes a flow restrictor (i.e., size of needle 117) to restrict flow of medical fluid along the infusion line through resistance element (see interpretation details above); and the compliance element comprises a drip chamber (104), the compliance element having an inlet port and an outlet port for the medical fluid and defining a portion of the medical fluid path ([0063]; Fig. 1).
Claim 51. Rose discloses the infusion line of claim 47, further comprising an attachment element (i.e., element through which infusion bag is spiked) placed in correspondence of the first end of the infusion line, the attachment element being configured to connect to a source of medical fluid comprising a container (102), the attachment element being configured to fluidly couple the infusion line with the container of medical fluid ([0093]; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 50 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Rose (US Pub. No. 2014/0276410 A1).
Claim 50. Rose discloses the infusion line of claim 47, wherein the resistance element comprises a hollow body (i.e., needle 117 comprises a hollow body) interposed along the infusion line to allow passage of the medical fluid, the hollow body defining a portion of the medical fluid path and having a fluid passage section smaller than a fluid passage section of the infusion line defining a section restriction for the medical fluid flow (Fig. 11), but Rose is silent to the hollow body is made of a material more rigid than the material of the infusion line. However, since Rose discloses tubing 108 that roller clamp 106 can selectively close or open ([0063]) and needle 117 being sufficiently rigid to be inserted subcutaneously ([0071]), it follows that Rose implicitly discloses that the material of needle 117 is more rigid than the material of tubing 108. 
Morever, even if the disclose of Rose is not enough to disclose the limitation, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the hollow body is made of a material more rigid than the material of the infusion line so that the material of the hollow body is sufficiently rigid to be inserted into the subcutaneous region of human skin ([0071] of Rose) while the material of tubing 108 is sufficiently flexible to allow for manipulation during use including being compressed to close by a roller clamp ([0063] of Rose). 

Claims 49 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Rose (US Pub. No. 2014/0276410 A1) in view of Nesbitt (US Pub. No. 2007/0060874 A1).
Claim 49. Rose discloses the infusion line of claim 47, but does not explicitly disclose that the infusion line further comprises: a sensor configured to emit a signal indicative of a pressure of the medical fluid in the infusion line; the sensor being arranged downstream from the resistance element and upstream the second end; a main infusion line and at least one auxiliary infusion line connected to a main infusion line; and an additional drip chamber arranged downstream from the first end with respect to the direction of fluid flow. However, Nesbitt also discloses an infusion line comprising a sensor (31c) configured to emit a signal indicative of a pressure of the medical fluid in the infusion line ([0046]) and the sensor being arranged downstream from the fluid container and upstream the patient access (Fig. 1) for controlling the fluid flow ([0046]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the infusion set of Rose with the feature of a sensor configured to emit a signal indicative of a pressure of the medical fluid in the infusion line and the sensor being arranged downstream from the fluid container and upstream the patient access as disclosed by Nesbitt to allow for control fluid flow and notification of occlusions in the fluid line ([0046] of Nesbitt).
Moreover, Nesbitt also discloses that it is known the art for infusion set to comprise merges that allow for delivery of two or more infusion fluids by duplicating the portion of the infusion set from the infusion source to a merge point of the infusion set so that the delivery of the two or more infusion fluids is made through the same patient access (Fig. 6; [0048]). Nesbitt discloses that such infusion sets comprises a main infusion line (i.e., infusion line associated with fluid container 50) and at least one auxiliary infusion line (i.e., infusion line associated with fluid container 52) connected to a main infusion line (Fig. 6). Therefore, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the infusion set of Rose with the feature of a main infusion line (i.e., infusion bag 102, drip chamber 104, roller clamp 106 and tubing 108 being split prior to tubing-lure-needle-connection 111) and at least one auxiliary infusion line (i.e., at least another set of infusion bag 102, drip chamber 104, roller clamp 106 and tubing 108 being split prior to tubing-lure-needle-connection 111) connected to the main infusion line as disclosed by Nesbitt so as to deliver additional infusion fluids. Hence, Rose in view of Nesbitt discloses an additional drip chamber (i.e., drip chamber 104 of the another set) arranged downstream from the first end with respect to the direction of fluid flow (i.e., since the connection point between the different sets is downstream from the drip chambers of the respective sets).
Claim 52. Rose discloses infusion line of claim 47, but does not disclose comprising a pressure coupling configured to be coupled and to cooperate with the sensor to allow the sensor to estimate the pressure signal. However, as interpreted above, Rose in view of Nesbitt discloses a sensor (31c) being coupled to the infusion line (Fig. 1; [0046]). Therefore, it would have been further obvious to one of ordinary skill before the effective filing date of the claimed invention modified Rose in view of Nesbitt comprises a pressure coupling to allow a sensor such as sensor 31c of Nesbitt to be coupled to tubing 108 to allow for the sensor to estimate the pressure signal (i.e., this is the function of sensor 31c).

Claims 27, 30, 31, 35, 36, 38-41, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt (US Pub. No. 2007/0060874 A1) in view of Rose (US Pub. No. 2014/0276410 A1).
Claim 27. Nesbitt discloses an IV infusion set, comprising: 
a patient access (i.e., portion of IV line 14 inserted into the patient for intravenous access) configured to connect to a vascular system of a patient ([0036], Fig. 1); 
a source of medical fluid (50) ([0029]); 
an infusion line (14) having at least one first end configured to connect to the source of medical fluid and at least one opposite second end configured to deliver the medical fluid towards the patient access (Fig. 3), the infusion line defining at least a medical fluid path developing from the first end of the infusion line to the patient access, the second end of the infusion line being connected to the patient access, the source of medical fluid being coupled to the first end of the infusion line and configured to supply medical fluid to the infusion line ([0196]); 
an infusion apparatus (16) arranged on the infusion line; 
a sensor (31c) configured to emit a pressure signal indicative of a pressure of a medical fluid in the infusion line ([0046]); and 
a control unit (1) configured to receive the pressure signal ([0046]) and to determine a patient signal indicative of a vital signal of the patient based on the pressure signal ([0029]; i.e., via patient sensors 4); 
wherein the infusion apparatus includes a pump (2) ([0048]; i.e., since infusion delivery means 2 may be gravity feed device or fluid pump); 
wherein the sensor is arranged on the infusion line at a position downstream from the coupling of the infusion line to fluid source 50 with respect to a direction of fluid flow along the infusion line from the medical fluid source towards the patient access (Fig. 1; [0029]).
Nesbitt does not explicitly disclose that wherein the IV infusion set further comprises: a compliance element configured to attenuate pressure variations of medical fluid the infusion line; and a resistance element configured to reflect pressure waves moving along the infusion line; and that the coupling of the infusion line with fluid source 50 is via a needle (i.e., structure disclosed as a resistance element, see above for details). However, it is noted that Rose discloses an intravenous infusion set comprising a drip chamber (disclosed in the instant disclosure as the compliance element, see above for details) to allow for constant drip or flow rate to be established ([0063]); a needle (disclosed in the instant disclosure as the resistance element, see above for details) with a 24 gauge diameter ([0065]); and that the fluid source is coupled to the infusion line via a spike (interpreted as cannula or needle which is disclosed in the instant disclosure as the resistance element). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the IV infusion set of Nesbitt with the feature of a drip chamber (disclosed in the instant disclosure as the compliance element, see above for details) as disclosed by Rose, to allow for constant drip or flow rate to be established for the drip chamber ([0063]). Moreover, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the IV infusion set of Nesbitt with the features of the patient access to comprise a needle (disclosed in the instant disclosure as the resistance element, see above for details) with a 24 gauge diameter ([0065]) to provide access for intravenous delivery and that the fluid source is coupled to the infusion line via a spike (interpreted as cannula or needle which is disclosed in the instant disclosure as the resistance element) because using a needle for intravenous access for an infusion line and for spiking a fluid source so as to fluidly couple the fluid source with the infusion line are well-known in the art. Therefore, such modification would also be considered a simple substitution of one known element (patient access of Nesbitt and infusion line coupling to fluid source 50) for another (24G needle of Rose and spike connection between the infusion line and the fluid source, respectively) to obtain predictable results (providing patient access and fluid coupling, respectively), see MPEP 2143(I)(B) for additional details.
Claim 30. Nesbitt in view of Rose discloses the IV infusion set of claim 27, wherein Nesbitt in view of Rose discloses the resistance element comprises a hollow body (i.e., 24G needle described by Rose) interposed along the infusion line to allow passage of the medical fluid and that the hollow body defining a portion of the medical fluid path (Fig. 1 of Nesbitt; i.e., since 24G needle is modified patient access). Nesbitt in view of Rose does not explicitly disclose that the hollow body having a fluid passage section smaller than a fluid passage section of the infusion line defining a section restriction for the medical fluid flow. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the needle of the patient access of Nesbitt in view of Rose with a hollow body having a fluid passage section smaller than a fluid passage section of the infusion line defining a section restriction for the medical fluid flow so as to minimize the size of the needle to be inserted into the patient improving patient comfort during use.
Claim 31. Nesbitt in view of Rose discloses the IV infusion set of claim 27, wherein Nesbitt in view of Rose discloses the hollow body includes a slender hollow body and has a longitudinal axis coincident with a longitudinal axis of the infusion line and the hollow body being made of a material more rigid than the material of the infusion line, but does not disclose that the hollow body having a passage section smaller than a passage section of the infusion line. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the needle of the patient access of Nesbitt in view of Rose with the hollow body having a passage section smaller than a passage section of the infusion line so as to minimize the size of the needle to be inserted into the patient improving patient comfort during use.
Claim 35. Nesbitt in view of Rose discloses the IV infusion set of claim 27, Nesbitt in view of Rose discloses that wherein the resistance element is arranged downstream from the pump with respect to the direction of fluid flow along the infusion line from the medical fluid source towards the patient access (Fig. 1 of Nesbitt), and Nesbitt further discloses that the patient signal being indicative of at least one of: a peripheral venous pressure, a heart rate of a patient, a respiratory rate of a patient ([0033]).
Claim 36. Nesbitt in view of Rose discloses the IV infusion set of claim 27, wherein Nesbitt further discloses comprising: an attachment element (31a) placed in correspondence of the first end of the infusion line, the source of medical fluid comprising a container (50), the attachment element being configured to fluidly couple the infusion line with the container of medical fluid; wherein the container includes one of a bag and a bottle (Fig. 1); and a flow regulator (20) configured to selectively restrict a fluid flow passage inside the infusion line, said flow regulator being configured to progressively squeeze a portion of the infusion line thereby reducing the fluid flow passage ([0059]); wherein the pump is positive displacement pump configured to operate on the external of a tube portion of the infusion line to convey medical fluid along the direction of fluid flow ([0048]).
Claim 38. Nesbitt in view of Rose discloses the IV infusion set of claim 27, wherein Nesbitt discloses the sensor includes a transducer to detect a parameter indicative of a pressure signal along the infusion line and provide an electric signal function of the detected parameter; wherein the sensor further includes a measurement module configured to receive the electric signal from the transducer and to determine the pressure signal based on the electric signal ([0046]; i.e., piezoelectric).
Claim 39. Nesbitt in view of Rose discloses the IV infusion set of claim 27, wherein Nesbitt further discloses the infusion line includes a main infusion line and an auxiliary infusion line (i.e., infusion line for fluid source 52) connected to the main infusion line and having a first end configured to connect to an auxiliary source of medical fluid (52) and an opposite second end configured to deliver the medical fluid towards the main infusion line, the auxiliary infusion line defining at least a medical fluid path developing from the first end of the auxiliary infusion line to the patient access, the auxiliary source of medical fluid being coupled to the first end of the auxiliary infusion line and configured to supply medical fluid to the auxiliary infusion line, the IV infusion set further comprising: the auxiliary source of medical fluid; an auxiliary infusion apparatus arranged on the auxiliary infusion line; and an auxiliary sensor configured to emit an auxiliary pressure signal indicative of a pressure of a medical fluid in the at least one auxiliary infusion line ([0048]; Fig. 6).
Claim 40. Nesbitt in view of Rose discloses the IV infusion set of claim 39, wherein Nesbitt in view of Rose further comprising, for each auxiliary infusion line: an auxiliary compliance element configured to attenuate pressure variations of medical fluid in the respective auxiliary infusion line; and an auxiliary resistance element configured to reflect pressure waves moving along the auxiliary infusion line; wherein the compliance element and the resistance element are arranged on the main infusion line and the auxiliary compliance element and the auxiliary resistance element are arranged on the auxiliary infusion line proximate the connection to the main infusion line for the same reason as explained for claim 1 because the set up for fluid source 52 is the same as for fluid source 50 ([0048]; Fig. 6).
Claim 41. Nesbitt in view of Rose discloses the IV infusion set of claim 27, wherein Nesbitt in view of Rose discloses that the compliance element has an inlet port and an outlet port for the medical fluid and defines a portion of the medical fluid path (since Rose discloses that drip chamber 104 comprises an inlet and an outlet port).
Claim 43. Nesbitt in view of Rose discloses the IV infusion set of claim 27, wherein Nesbitt further discloses that the pump includes one of a peristaltic pump and a finger pump ([0064]).
Claim 44. Nesbitt in view of Rose discloses the IV infusion set of claim 27, wherein the sensor is coupled to an injection port comprising a first section in fluid communication with an internal volume of the infusion line, a second section including an external volume, the sensor being coupled to the external volume and configured to generate a secondary pressure signal based on a pressure in the external volume, and a membrane separating the first section from the second section, the control unit being configured to receive the secondary pressure signal and to determine the pressure signal based on the secondary pressure signal.
Claim 45. Nesbitt in view of Rose discloses the IV infusion set of claim 27, wherein Nesbitt further discloses that the infusion line having a substantially circular fluid passage cross section ([0046]; i.e., since IV line 14 is a tubing) and Nesbitt in view of Rose further discloses that the resistance element comprises a hollow body (i.e., hollow body of 24G needle described by Rose) interposed along the infusion line to allow passage of the medical fluid (Fig. 1 of Nesbitt; i.e., since 24G needle is modified patient access), but does not further explicitly disclose of the infusion line is made of a flexible material and the hollow body having a fluid passage cross section smaller than the fluid passage cross section of the infusion line defining a section restriction for the medical fluid flow, the hollow body defining an elongated portion of the medical fluid path. Although Nesbitt and Rose both do not explicitly disclose that the infusion line is made of a flexible material, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the infusion line of Nesbitt in view of Rose with a flexible material since such material for tubing is well-known in the art and a skilled artisan would have known to use a flexible material for the infusion line so as to allow for manipulation of the lines during use. Moreover, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the needle of the patient access of Nesbitt in view of Rose with the hollow body having a fluid passage cross section smaller than the fluid passage cross section of the infusion line defining a section restriction for the medical fluid flow, the hollow body defining an elongated portion of the medical fluid path so as to minimize the size of the needle to be inserted into the patient improving patient comfort during use.

Allowable Subject Matter
Claims 28, 29, 32-34, 37, and 42, as interpreted in the claim interpretation and 35 U.S.C. 112(b) rejection sections above, would be allowable if rewritten to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record does not singly or in combination disclose the specifics of these respective dependent claims as interpreted above. If applicant amends the claims to change the scope of these dependent claims to be different from the interpretation given above, the allowability of these dependent claims will be reconsidered in view of the new claim scopes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783